United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3716
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Stanley Gene Schily, Sr.

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Northern
                                   ____________

                            Submitted: May 11, 2022
                             Filed: August 1, 2022
                                 [Unpublished]
                                 ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      A jury convicted Stanley Schily, Sr., of conspiracy to distribute or possess
with the intent to distribute 50 grams or more of a mixture or substance containing
a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 846. The district court1 sentenced Schily to a term of 120 months’
imprisonment to be follow by an eight-year term of supervised release. Schily
appeals, asserting the evidence is insufficient to support his conviction. We affirm.

       On March 5, 2020, law enforcement officers executed a search warrant at
Schily’s residence in Mobridge, South Dakota. While searching the basement,
officers recovered 0.64 grams of methamphetamine in a plastic baggie from a work
bench, a package of unopened plastic baggies hanging nearby, and a handwritten
note in a cupboard above the work bench. The note stated, in part, “Stan, . . . . This
is 21g. I took 3g only. . . . He’s going to make it right the next time He delivers to
us.” In a dresser drawer in an upstairs bedroom, officers found two handwritten
notes listing three different names, weights, and dollar amounts.

      Schily was given a Miranda warning and interrogated by Investigator Allen
Bohle in an unmarked vehicle. Schily admitted to Investigator Bohle that beginning
in January of 2020 an alleged co-conspirator met with the source five times and
brought Schily methamphetamine each time. In total Schily received approximately
three and a half ounces. The alleged co-conspirator kept a small quantity of the
drugs as payment for being the middleman in the drug delivery. Schily
acknowledged delivering methamphetamine to several people who either purchased
the methamphetamine from him or with whom he shared. Schily stated another
alleged co-conspirator would “middle” or sell methamphetamine for him, bringing
Schily about $200 a day.

      The case proceeded to a jury trial and at the close of the case Schily
unsuccessfully moved for a judgment of acquittal. The jury convicted Schily. He
claims the evidence is insufficient to sustain the conviction, arguing he was a mere
buyer of methamphetamine, and the evidence does not establish the dates during
which he participated in any drug trafficking conspiracy.


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
                                     -2-
       We review de novo a sufficiency of the evidence challenge, “viewing the
evidence in the light most favorable to the jury’s verdict and reversing the verdict
only if no reasonable jury could have found the defendant guilty beyond a reasonable
doubt.” United States v. Shelledy, 961 F.3d 1014, 1019 (8th Cir. 2020) (quoting
United States v. Ramos, 852 F.3d 747, 753 (8th Cir. 2017)). To obtain a conviction
for conspiring to distribute drugs, the government must show: (1) there was an
agreement to distribute drugs; (2) the defendant knew of the agreement; and (3) the
defendant intentionally joined the conspiracy. United States v. Ferguson, 29 F.4th
998, 1003 (8th Cir. 2022) (citing United States v. Erickson, 999 F.3d 622, 629 (8th
Cir. 2021)). The existence of a conspiracy “may be proven through circumstantial
evidence alone, and evidence of an agreement to join the conspiracy may be inferred
from the facts.” United States v. Harris, 966 F.3d 755, 760 (8th Cir. 2020) (quoting
Shelledy, 961 F.3d at 1019). However, “[a] confession must be corroborated to
support a criminal conviction.” United States v. Bagola, 796 F.3d 903, 907 (8th Cir.
2015) (citing Wong Sun v. United States, 371 U.S. 471, 488-89 (1963)).

       A close review of the record reveals sufficient evidence to establish Schily
engaged in a conspiracy to distribute methamphetamine during the time alleged in
the indictment. Schily’s recorded interview detailed the existence of a conspiracy
to distribute methamphetamine, his direct knowledge, and his participation
beginning in 2019 and continuing until the date of the search in March 2020. Schily
stated that from January 2020 to March 2020 the source supplied methamphetamine
to an alleged co-conspirator, who then split the methamphetamine with Schily.
Schily in turn sold, shared, or received cash from others middling methamphetamine.
Schily admitted he obtained about three and a half ounces from five trips.
Investigator Bohle testified a user amount is 1-3.5 grams. The methamphetamine,
plastic baggies, and handwritten notes corroborated Schily’s statements. A
reasonable jury could find Schily guilty on this evidence.

      The judgment of the district court is affirmed.
                     ______________________________


                                        -3-